Case 1:18-cv-24145-KMW Document 201 Entered on FLSD Docket 11/23/2020 Page 1 of 9




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                              Case No. 18-24145-CIV-WILLIAMS

   JOHN DOE 1, et al,

          Plaintiffs,

   vs.

   RICHARD L. SWEARINGEN,

        Defendant.
   ______________________________/

                                              ORDER

          THIS MATTER is before the Court on Defendant’s Motion to Dismiss Plaintiffs’

   Second Amended Complaint. (DE 103). Plaintiffs filed a Response (DE 109) and

   Defendant filed a Reply (DE 125). On November 17, 2020, the Court held a telephonic

   hearing and heard oral arguments from the Parties. For the reasons discussed during the

   hearing, and as further provided below, Defendant’s Motion is GRANTED.

   I.     BACKGROUND

          Plaintiffs challenge the constitutionality of the Florida Sex Offender Registration

   Law (“Florida Sex Offender Statute”), Fla. Stat. § 943.0435. Since their initial filing in 2018

   (DE 1), Plaintiffs have twice amended their complaint. (DE 50; DE 102). And through the

   course of this action, several Plaintiffs have voluntarily dismissed their claims against

   Defendant. The remaining Plaintiffs are John Doe 1, John Doe 7, and Next Friend Jane

   Doe, the older sister of former Plaintiff John Doe 6. According to the Second Amended

   Complaint (“the Complaint”), the Florida Sex Offender Statute has evolved from its 1997

   version into “a labyrinthine trip-wired maze of ever-increasing affirmative requirements

   and ever-widening notification that lasts for life, regardless of the nature of the qualifying
Case 1:18-cv-24145-KMW Document 201 Entered on FLSD Docket 11/23/2020 Page 2 of 9




   offense, or the individual’s actual or actuarial risk of reoffense.” (DE 102). Accordingly,

   Plaintiffs claim that application of the Florida Sex Offender Statute violates 1) the federal

   guarantee against ex post facto laws; 2) the cruel and unusual punishment clause of the

   Eighth Amendment; 3) procedural due process under the Fourteenth Amendment; 4)

   substantive due process under the Fourteenth Amendment; and 5) the right to privacy

   under the Florida constitution. Id.

   II.    LEGAL STANDARD

          To survive a Rule 12(b)(6) motion to dismiss, a plaintiff must plead sufficient facts

   to state a claim that is “plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

   (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).             The Court’s

   consideration is limited to the allegations in the complaint. See GSW, Inc. v. Long Cty.,

   999 F.2d 1508, 1510 (11th Cir. 1993). All factual allegations are accepted as true and all

   reasonable inferences are drawn in the plaintiff’s favor. See Speaker v. U.S. Dep’t. of

   Health & Human Servs. Ctrs. for Disease Control & Prevention, 623 F.3d 1371, 1379

   (11th Cir. 2010); see also Roberts v. Fla. Power & Light Co., 146 F.3d 1305, 1307 (11th

   Cir. 1998). Although a plaintiff need not provide “detailed factual allegations,” a complaint

   must provide “more than labels and conclusions.” Twombly, 550 U.S. at 555. “[A]

   formulaic recitation of the elements of a cause of action will not do.” Id. Rule 12(b)(6)

   does not allow dismissal of a complaint because the court anticipates “actual proof of

   those facts is improbable” but the “[f]actual allegations must be enough to raise a right to

   relief above the speculative level.” Watts v. Fla. Int’l Univ., 495 F.3d 1289 (11th Cir. 2007)

   (quoting Twombly, 550 U.S. at 545).



                                                 2
Case 1:18-cv-24145-KMW Document 201 Entered on FLSD Docket 11/23/2020 Page 3 of 9




   III.   ANALYSIS

          Defendant first argues in its Motion to Dismiss that “Plaintiffs’ claims are time

   barred because despite their references to recent amendments, the underlying basis for

   the claims accrued long ago.” (DE 103). Defendant further asserts that even if Plaintiffs’

   claims are not time barred, they are “all substantively defective” under existing Supreme

   Court and Eleventh Circuit precedent. Id. While the Court does not discount Plaintiffs’

   assertion that existing precedent may not at least explicitly acknowledge the evolving

   mandates of the Florida Sex Offender Statute, the Court does not at this time consider

   the merit of this argument or otherwise assess the plausibility of Plaintiff’s claims because,

   as set forth below, and for the reasons stated during the November 17, 2020 hearing,

   Plaintiffs’ claims are time barred.

          The Parties agree that the statute of limitations governing Section 1983 claims

   arising in Florida is four years. The Parties’ disagree, however, as to when that limitations

   period begins to accrue. Specifically, Defendant argues that Plaintiffs’ claims accrued at

   the time Plaintiffs would have known of the alleged injuries and “[t]he fact that § 943.0435

   has been amended over the years does not allow Plaintiffs to continuously re-set the

   limitations period.” Id. In contrast, Plaintiffs aver that the continuing violation doctrine

   applies to their claims and, therefore, extends the statute of limitations. Plaintiffs state

   they “do not challenge their designation. They challenge the constitutionality of second-

   generation registration burdens and the continuing threat of imprisonment for failing to




                                                 3
Case 1:18-cv-24145-KMW Document 201 Entered on FLSD Docket 11/23/2020 Page 4 of 9




   meet them.” 1 (DE 109). The Court agrees with Defendant that this argument is foreclosed

   by Eleventh Circuit precedent.

          As an initial matter, the Court notes that Plaintiffs have not disputed that they have

   been subject to the Florida Sex Offender Statute’s requirements beyond the four-year

   period preceding this action. Nor have Plaintiffs pled that their challenges and alleged

   injuries are tailored specifically to amendments enacted within the limitations period. 2

   Instead, as stated, Plaintiffs assert that the continuing violation doctrine applies and

   extends the limitations period because they challenge the “second-generation registration

   burdens and the continuing threat of imprisonment for failing to meet them.” (DE 109).

           “The continuing violation doctrine permits a plaintiff to sue on an otherwise time-

   barred claim when additional violations of the law occur within the statutory period.”

   McGroarty v. Swearingen, 977 F.3d 1302, 1307 (11th Cir. 2020) (quoting Ctr. For

   Biological Diversity v. Hamilton, 453 F.3d 1331, 1334 (11th Cir. 2006)). The Eleventh

   Circuit has “limited the application of the continuing violation doctrine to situations in which

   a reasonably prudent plaintiff would have been unable to determine that a violation had

   occurred.” Ctr. For Biological Diversity, 453 F.3d at 1335. “If an event or series of events



   1
    Plaintiffs do not define “second-generation registration burdens” as pertaining to any specific
   amendment or amendments. As Plaintiffs elsewhere state that their “claims are based on the
   aggregate impact of all of the statute’s interlocking requirements, not just the notification
   provisions,” the Court construes “second-generation burdens” to refer to the effects of
   amendments enacted following the initial 1997 version of the Florida Sex Offender Statute. (DE
   109). This is also consistent with Plaintiffs’ representations during the November 17, 2020
   hearing.
   2
     As Plaintiffs filed this action on October 18, 2018, Defendant maintains that to the extent Plaintiffs
   can challenge amendments, they are limited “to the amendments passed in 2015 or later because
   the last 2014 amendment became effective on October 1, 2014 (17 days beyond the limitation
   period).” (DE 125). During the November 17, 2020 hearing, Plaintiffs did not dispute that a four-
   year limitations period would encompass amendments passed in 2015 or later.
                                                      4
Case 1:18-cv-24145-KMW Document 201 Entered on FLSD Docket 11/23/2020 Page 5 of 9




   should have alerted a reasonable person to act to assert his or her rights at the time of

   the violation, the victim cannot later rely on the continuing violation doctrine[.]” Id. (internal

   quotations omitted).

          Plaintiffs have not provided any basis for the Court to find that the continuing

   violation doctrine applies here. While the Court agrees that “decades of amendments”

   have markedly changed the Florida Sex Offender Statute, Plaintiffs have not alleged that

   they have been unable to determine a violation occurred over the course of those

   amendments. 3 The Eleventh Circuit has made clear its refusal “to apply the continuing

   violations doctrine to plaintiffs who were able to avoid the problem by filing within the

   statute of limitations period: The continuing violation doctrine is premised on the equitable

   notion that the statute of limitations ought not to begin to run until facts supportive of the

   cause of action are or should be apparent to a reasonably prudent person similarly

   situated.” McGroarty v. Swearingen, 977 F.3d 1302, 1308 (11th Cir. 2020) (internal

   quotations omitted).

          Moreover, courts considering this issue have affirmatively found that the continuing

   violation doctrine does not apply. See e.g., Meggison v. Bailey, No. 6:13-CV-794-ORL-

   37, 2013 WL 6283700, at *3 (M.D. Fla. Dec. 4, 2013), aff'd, 575 F. App'x 865 (11th Cir.

   2014) (“Plaintiff's ongoing requirement to register and report as a sex offender is a

   consequence of a one-time action: his classification as a sex offender under the

   registration statute.”); McGroarty v. Swearingen, 977 F.3d at 1307–08 (“McGroarty's

   argument fails to appreciate the limits of the continuing violation doctrine—he has alleged



   3
    Plaintiffs’ indicate in their Complaint that the statute was amended in 1998, 2000, 2002, 2004,
   2005, 2007, 2009, 2010, 2012, 2013, 2014, 2016, 2017, and 2018.
                                                   5
Case 1:18-cv-24145-KMW Document 201 Entered on FLSD Docket 11/23/2020 Page 6 of 9




   a continuing harm (which does not extend the limitations period), not a continuing violation

   (which may extend the period).”); Gonzalez v. Swearingen, No. 8:15-CV-1617-T-27MAP,

   2015 WL 13741739, at *1 (M.D. Fla. Dec. 1, 2015), report and recommendation

   adopted, No. 815CV01617T27MAP, 2016 WL 554585 (M.D. Fla. Feb. 10, 2016)

   (“Moreover, if the Plaintiff is arguing that he is suffering from some sort of continuing

   violation due to a present obligation to register as a sex offender and that Florida's sex

   offender registration scheme should not apply to him because the registration demands

   postdate his conviction, he is wrong.”).

          Plaintiffs have sought to distinguish their claims from existing authority by arguing

   that this is not a “one-time act” case because Plaintiffs “do not challenge their designation”

   but rather the “constitutionality of second-generation registration burdens and the

   continuing threat of imprisonment for failing to meet them.” (DE 109). However, Plaintiffs’

   distinction between their designation as sex offenders and the ensuing registration

   burdens does not pass muster in a statute of limitations analysis. For example, in

   Meggison, the court explained that while the determination that a person is a sex offender

   required by statute to register “has continued consequences—reporting and complying

   with updated requirements—the injuries were caused by a one-time act nevertheless.”

   Meggison v. Bailey, 2013 WL 6283700, at *3 (emphasis added). Notably, the Eleventh

   Circuit reviewed and affirmed the Meggison court’s finding and reiterated that the

   continuing violation doctrine does not apply. Meggison v. Bailey, 575 F. App'x 865, 867

   (11th Cir. 2014) (“We also reject Meggison's argument that his claim is timely under the

   continuing-violation doctrine.”).



                                                 6
Case 1:18-cv-24145-KMW Document 201 Entered on FLSD Docket 11/23/2020 Page 7 of 9




          And, even if the Court accepted Plaintiffs’ argument, it is not enough for Plaintiffs

   to merely state that they challenge “second-generation burdens and the continuing threat

   of imprisonment for failing to meet them.” (DE 109). The Florida Sex Offender Statute has

   been repeatedly amended, creating the alleged second-generation burdens as early as

   1998. Plaintiffs have not pled—neither in their briefing, nor during the oral arguments held

   on Defendant’s motion to dismiss—that despite “decades of amendments” they, or “a

   reasonably prudent plaintiff[,] would have been unable to determine that a violation had

   occurred.” Ctr. For Biological Diversity v. Hamilton, 453 F.3d 1331, 1335 (11th Cir. 2006).

   Because Plaintiffs “could have asserted [their claims] as soon as the allegedly wrongful

   enforcement of the registration requirements occurred,” the Court finds that the continuing

   violation doctrine does not apply. Meggison, 575 F. App'x at 867; see also Ctr. For

   Biological Diversity, 453 F.3d at 1335 (“If an event or series of events should have alerted

   a reasonable person to act to assert his or her rights at the time of the violation, the victim

   cannot later rely on the continuing violation doctrine[.]”); see also McGroarty, 977 F.3d at

   1308-1309 (“McGroarty knew or should have known of his claimed injury by March 2012

   when he received the letter from FDLE stating that he had continuing registration

   requirements under the statute which allowed the publication of his personal

   information.”).

          Accordingly, as the continuing violation doctrine does not extend the limitations

   period, Plaintiffs’ claims are time barred. In light of this finding, the Court does not reach

   Defendant’s remaining arguments, but notes that Eleventh Circuit precedent appears to




                                                 7
Case 1:18-cv-24145-KMW Document 201 Entered on FLSD Docket 11/23/2020 Page 8 of 9




   preclude the advancement of certain claims. 4 See e.g., Doe v. Moore, 410 F.3d 1337

   (11th Cir. 2005); Addleman v. Fla. Attorney Gen., 749 F. App'x 956 (11th Cir. 2019);

   Houston v. Williams, 547 F.3d 1357 (11th Cir. 2008); Chrenko v. Riley, 560 F. App'x 832

   (11th Cir. 2014).

   IV.    CONCLUSION

          For the foregoing reasons, and for the reasons identified during the November 17,

   2020 telephonic hearing, Defendant’s Motion to Dismiss Plaintiffs’ Second Amended

   Complaint (DE 103) is GRANTED. As Defendant has raised its statute of limitations

   argument in previous motions to dismiss, and as Plaintiff has filed three complaints in this

   matter, the Court does not find further amendment appropriate. Accordingly, Plaintiffs’

   claims are DISMISSED WITH PREJUDICE. 5




   4
     While the Court agrees with Defendant that the cases it relies on are binding precedent, the
   Court notes that in those cases, the Eleventh Circuit has not addressed the numerous
   amendments to the Florida Sex Offender Statute, which have changed the requirements
   registrants are subject to under the Statute. See e.g., Addleman v. Fla. Attorney Gen., 749 F.
   App'x 956, 958 (11th Cir. 2019) (citing Doe v. Moore, 410 F.3d 1337 (11th Cir. 2005) for the
   proposition that the Florida Sex Offender Statute does not unreasonably burden a sex offender’s
   right to travel).
   5
     The Parties submitted multiple notices of supplemental authority following their briefing.
   Defendant’s motions to strike two of Plaintiffs’ notices (DE 134; DE 197) are well taken. As
   Plaintiffs’ notices (DE 133; DE 196) did not direct the Court’s attention to new legal authority or
   evidence that was not available at the time of their briefing, the Court does not consider the
   authority provided therein, and grants Defendant’s motions. The Court notes, however, that the
   numerous timely notices of supplemental authority submitted by the Parties highlight the evolving
   nature of the issues in this case and various courts’ reconsideration of issues previously
   foreclosed by precedent.
                                                   8
Case 1:18-cv-24145-KMW Document 201 Entered on FLSD Docket 11/23/2020 Page 9 of 9




           DONE AND ORDERED in chambers in Miami, Florida, this 23rd day of November,

   2020.




                                            9
